Citation Nr: 0816075	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  07-01 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for purposes of receiving VA death benefits. 


WITNESS AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1950 to March 
1954, from January 1955 to January 1963, and from April 1963 
to April 1971.  He died in February 2005.  The appellant 
seeks entitlement to VA benefits as his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 determination of the RO that 
denied entitlement to certain VA death benefits because the 
appellant was not recognized as the deceased veteran's 
surviving spouse.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in April 2007 for further 
development concerning the appellant's representation and to 
afford her a travel board hearing.  In June 2007, the 
appellant was sent a letter which provided information 
concerning representation by a veterans' service 
organization.  The appellant did not reply.  In October 2007, 
she testified at a travel board hearing conducted at the St. 
Petersburg RO before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.  The case has been 
returned to the Board for further appellate review.

The Board notes that the appellant submitted additional 
evidence after certification of the appeal to the Board.  The 
appellant waived RO consideration of this evidence during her 
hearing testimony.  
 

FINDINGS OF FACT

1.  The appellant and the veteran were married in October 
1984. 
 
2.  In records dated from 1996 until his death in February 
2005, the veteran consistently reported he was divorced. 
 
3.  In correspondence dated April 2006 the appellant claimed 
that the veteran and herself had separated in 1992 but had 
gotten back together. 

4.  The appellant was asked by the RO to provide 
circumstances surrounding her separation from the veteran.  
She replied with no substantive information.  

5.  A preponderance of the probative evidence indicates that 
the veteran and the appellant did not live together 
continuously prior to his death and their separation is not 
show to have been due to the misconduct of, or procured by, 
the veteran without the fault of the spouse. 


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the veteran for the purpose of VA death benefits 
have not been met. 38 U.S.C.A. §§ 101(3), 103, 5107 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.206 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of 


the necessary information or evidence, if any, the claimant 
is to provide; what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain; and a 
general notification that the claimant may submit any other 
evidence he has in his possession that may be relevant to the 
claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a June 2007 letter, the RO provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate the claim, to include evidence 
addressing the question of continuous cohabitation, as well 
as what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by 
VA, and the need for the appellant to advise VA of or submit 
any further evidence that pertains to the claim.  The 
appellant responded with a written statement shortly 
thereafter.  The RO determined that such information was 
duplicative, and did not warrant the issuance of an 
additional statement of the case.  Additionally, the 
appellant was provided the opportunity to present pertinent 
evidence and testimony at her travel board hearing.    

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service treatment 
records and examination reports, a print out from the Social 
Security database detailing the appellant's benefits as a 
widow, and a Social Security award letter have been 
associated with the claims file.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2007). 
 
The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  See 38 
C.F.R. § 3.50(a) (2007). 
 
The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and who has not remarried or, in cases not 
involving remarriage, has not, since the death of the 
veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b). 
 
The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2007). 
 
The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b). 
 
The Court has held that one claiming to be the spouse of a 
veteran has the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the 
appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 
21, 23 (1991). 
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007). 

The appellant contends in her application for benefits dated 
April 2006 that she married the veteran in 1984, they 
separated in 1992 and subsequently reunited.  The appellant 
has submitted a marriage certificate for her and the veteran, 
indicating they married in October 1984 in Clarke County 
(Athens), Georgia.  She has also presented evidence that she 
is in receipt of Social Security Administration (SSA) 
disabled widow's benefits.  

As an initial matter, according to the regulations pertaining 
to entitlement to SSA benefits based on another individual's 
earnings, benefits are payable to a surviving divorced spouse 
if she was validly married to the insured for at least 10 
years.  20 C.F.R. § 404.336.  Thus, regardless of their 
marital status at the time of his death, the SSA could pay 
widow's benefits.  Additionally, VA is not bound by the 
findings of other agencies, including SSA.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  The Board finds, 
therefore, that the award of SSA disabled widow's benefits is 
not dispositive of the issue before the Board.  

The Board notes that records from 1996 until the veteran's 
death in February 2005 indicate that he consistently 
maintained he was divorced.  A hospital summary, with an 
entry date of March 1996 indicates that the veteran was 
divorced and living in Honduras at that time.  A registration 
record from the Athens (Georgia) Regional Medical Center 
dated December 1999 indicates that the veteran's marital 
status was divorced and his emergency contact was listed as 
H.C., not a relative.  The emergency contact employer was New 
Covenant Worship Center.  A January 2001 VA treatment note 
from the Bay Pines, Florida VAMC (VA Medical Center) 
indicates that the veteran had been living in Honduras 
working as a missionary for the previous two years and before 
that was treated at the Houston VAMC.  The treatment note 
indicates that the veteran was divorced with one adopted 
child.  In a Houston VAMC treatment note dated September 
2002, the veteran indicated that he had recently transferred 
care from the Ft. Myers, Florida VAMC to the Houston VAMC.  
Additionally, the veteran indicated that he had a return 
visit scheduled at the Ft. Myers VAMC for October 2002, but 
would not be able to make it since he had already moved to 
Houston.  A VA treatment note from the Houston VAMC dated 
November 2002 indicated the veteran was divorced with no 
children.  A Houston VAMC medical record dated June 2003 
indicates the veteran reported he was divorced and he listed 
his next of kin as B.S., his sister living in Spring, Texas.  

Additionally, the veteran never notified the VA of his 
dependant(s).  A letter from the St. Petersburg RO dated 
March 2002 indicated that the veteran was being paid as a 
single veteran with no dependants.  He was notified again of 
this status in April 2002, and the RO included a form for him 
to return, entitled "Declaration of Status of Dependants."  
A letter from the RO dated January 2004 indicates the same 
information and the form were supplied to the veteran yet 
again.  The veteran never responded to these attempts to 
establish a higher rate of pay for dependents.  

The Board observes that a January 2001 VA treatment note 
indicated that the veteran had an adopted child.  The 
appellant contends in her claim of April 2006 that the 
veteran adopted a child, L.A., with the same last name as the 
appellant's maiden name.  This child was born February 1982.  
The child would have been an adult at the time the RO was 
requesting dependency information from the veteran.

Additionally, the veteran's death certificate with the date 
of death noted as February [redacted], 2005, lists his marital status 
as divorced.  The veteran's sister (B.W. of Spring, Texas) 
received the VA benefits for his funeral costs.  The Board 
also notes that it was the veteran's sister who called the 
Houston RO to notify them of his death on February 28, 2005.

Additional evidence is found in the statements of the 
veteran's sister.  A report of contact by the St. Petersburg 
RO dated June 2006 indicates that a VA employee from that RO 
called the veteran's sister to make an inquiry concerning the 
appellant's claim of being a surviving spouse.  The employee 
indicated that there was a discrepancy between the 
appellant's claim and the information on the death 
certificate, provided by the veteran's sister.  The veteran's 
sister indicated that the veteran had been married a number 
of times.  The Board observes that the veteran was married at 
least three times according to evidence located in his claims 
file - marriages in 1953, 1966 and the marriage to the 
appellant in 1984.  The veteran's sister indicated that the 
veteran had lived in Texas for the previous three years, that 
he resided close by and that they were quite close.  The 
veteran's sister indicated that she had met her brother's 
most recent wife only once about twenty years before.  She 
remembered that the wife was considerably younger; however, 
when provided the appellant's name, the veteran's sister did 
not recall that as the veteran's last wife's name.  The 
veteran's sister indicated that the veteran told her many 
times that he was divorced.  Although the veteran's sister 
never saw a divorce decree, she had no reason to disbelieve 
her brother.  The veteran's sister also never knew of the 
veteran being in contact with a spouse or former spouse 
during the three years prior to his death.  Additionally, the 
veteran did not have a female residing with him during those 
years.

The appellant contends in her statements of June, July and 
December 2006 that she last saw the veteran in Florida in 
January 2005.  In her hearing testimony, the appellant 
maintained that the veteran would come back to Florida and 
stay with her for a couple of months and then go back to 
Texas.  The appellant contends that she last saw the veteran 
when she took him to board a plane on February 20, 2005 and 
he stayed with her approximately two weeks at that time.  The 
Board additionally notes that on the appellant's VA Form 9, 
submitted in December 2006, the appellant wrote that the 
veteran was in Florida on January 29, 2005 and he went back 
to Texas on January 30, 2005 - a stay of one day rather than 
two weeks.  The appellant also states in that letter that the 
veteran was with her five days before he died.  This 
information concerning when she last saw the veteran is a 
direct contradiction to her previous statements of June, July 
and December 2006.  

The appellant additionally contends in her hearing testimony 
that she and the veteran had a business in Georgia, which was 
the place of their marriage, which he sold.  She maintains 
they then moved to Florida.  She says that he subsequently 
went to Texas to go into a car business with a friend and she 
had to stay in Florida to attend dental school.  However, the 
record indicates that the veteran worked as a missionary for 
a number of years in Honduras after leaving Georgia and 
before moving to Texas.  Additionally, the Board notes that 
the veteran was receiving a total rating based on individual 
unemployability due to service connected disabilities (TDIU) 
beginning in June 2003.  In his claim for these benefits 
dated June 2003, the veteran reported his last employment was 
owning Eastside Motors from 1985 to 1991.  

The RO requested that the appellant present information 
concerning separations of the appellant and the veteran in 
the notice letter of June 2007.  The appellant replied in a 
letter dated June 2007 that she and the veteran had moved 
from Georgia to Florida; then the veteran went to Texas 
because of financial reasons.  However, the appellant did not 
submit specific information requested such as the time 
periods of the separations, the reasons for the separations, 
if the appellant had separated and reunited with the veteran 
or if the appellant was receiving monetary benefits from the 
veteran during periods of separation.  

Additionally, the appellant testified at her hearing that the 
veteran never wanted to give her a divorce.  The appellant 
also said that the last time she saw the veteran, she asked 
him if he wanted a divorce, to which he replied that he did 
not.   However, in the appellant's June 2006 statement, she 
states conclusively that she was never divorced and that she 
and the veteran had never talked about divorcing.  

The Board finds that the appellant's assertions are not 
credible concerning the continuity and substance of her 
relationship with the veteran in the years preceding his 
death.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board is entitled to discount the weight, 
credibility, and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence); see also Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (VA cannot ignore a claimant's testimony simply 
because the claimant is an interested party; personal 
interest may, however, affect the credibility of the 
evidence).  The information she provided at the time of her 
hearing and in numerous statements is contradictory and not 
otherwise supported by the evidence of record.  Additionally, 
the appellant was given an opportunity to account for the 
periods of separation between herself and the veteran, and 
she failed to respond to the specific questions posed by the 
RO.  

The Board additionally notes that the appellant stands to 
make substantial financial gains if her characterization of 
her relationship with the veteran is found credible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  However, contrary statements 
made by the veteran's sister were supplied on request from 
the RO with no possibility of financial gain for the sister.  
Also, the veteran's statements for many years before his 
death, consistently indicating that he characterized himself 
as divorced are highly probative, as there was no incentive 
or reason to be dishonest concerning such matters in the 
context of receiving medical treatment.  Particularly 
significant is that the veteran did not submit information 
concerning the existence of a dependent (spouse) to the RO, 
despite being sent specific forms in which to do so, and for 
which information he would have received additional 
compensation benefits.   

Given that the veteran described himself as unmarried during 
the nine years, at least, prior to his death; the veteran's 
own sister, who the veteran listed as his next of kin, had no 
knowledge of the appellant or any relationship between the 
veteran and the appellant in the years preceding his death; 
and the lack of credibility in the appellant's statements, 
the Board finds the preponderance of the evidence against the 
claim.  Thus, the appellant is not considered to be the 
surviving spouse of the veteran for VA purposes, and her 
claim is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for purposes of VA death benefits is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


